Response to Amendment
This Office Action is responsive to the amendment of 11/19/21.
Response to Arguments
Applicant’s arguments with respect to claims 12-17 have been considered but are moot in view of applicant’s arguments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by McGrath et al. (US Patent 7,694,569), hereinafter, McGrath.
Regarding claim 12, McGrath discloses a phased array transducer assembly (10) configured to characterize a structure (see: col. 1, lines 6-9) of a test piece (pipe 61), the phased array transducer assembly (10) comprising a housing (12) comprising an .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (Pub. No.: US 2011/0277549), hereinafter, Frederick in view of 
McGrath et al. (US Patent 7,694,569), hereinafter, McGrath.
Regarding claim 12, Frederick discloses a phased array transducer assembly (see: par. 0001) configured to characterize a structure of a test piece (see: par. 0029).
the phased array transducer assembly (see: par. 0030) comprising
a housing (12) comprising an internal cavity (30),
a wedge (10) positioned within the internal cavity, and
a phased array subassembly (see: par. 0031) mounted on the wedge (12), [see: par. 0067]. However, Frederick does not particularly disclose or suggest the phased array transducer assembly is positioned within the internal cavity in the housing. McGrath discloses a phased array ultrasonic probe assembly is provided that includes a housing and a phased array transducer supported inside the housing. The housing includes a first side wall and an opposing second side wall, and a first end wall and an opposing second end wall. The first and second 
Regarding claim 13, Frederick discloses the phased array transducer assembly of claim 12, wherein a face of the housing is positioned relative to the test piece, and wherein the phased array subassembly is oriented at a first angle relative to the face of the housing (see: par. 0040).
Regarding claim 14, Frederick discloses the phased array transducer assembly of claim 13, wherein the face of the housing is contoured, and wherein the contour of the face is determined based, at least in part, on a corresponding feature of the test piece (see: par. 0037).
Regarding claim 16, Frederick discloses the phased array transducer assembly of claim 13, wherein the housing (12) further comprises a shoulder mount (42) and wherein the shoulder mount (42) is configured to engage a gimbal configured to reposition the face of the housing relative to the test piece (see: par. 0061).

Regarding claim 17, Frederick discloses the phased array transducer assembly of claim 13, further comprising a second wedge positioned within the internal cavity of housing and a second phased array subassembly mounted to the second wedge, wherein the second phased array subassembly is oriented at a second angle relative to the face of the housing, and wherein the second angle is different than the first angle (see: par. 0041-0042). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (Pub. No.: US 2011/0277549), hereinafter, Frederick in view of in view of 
McGrath et al. (US Patent 7,694,569), hereinafter, McGrath and further in view of Hatley et al. (US Patent 6,622,897), hereinafter, Hatley.

Regarding claim 15, Frederick discloses a pipe in par. 0037, however, it does not particularly disclose or suggest wherein the test piece comprises a pipe of a boiling water reactor. Hatley discloses inspection of piping (104) and welds (106) of a pipe elbow (102) in a reactor pressure vessel of a boiling water reactor uses a scan apparatus (100) [see: col. 3, lines 25-28]. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention utilize in Frederick in view of McGrath the pipe of Hatley because it is a reactor pressure vessel of a boiling water reactor which performs similar function during the ultrasonic inspection. Thus, the above combination would be very effective to realize applicant’s invention in and efficient and reliable manner.
Allowable Subject Matter
Claims 18-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861